Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 09/28/20. 
Claims 1 and 11 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Note:
Applicants have requested an interview for the case. In the parent case # 14/700818 for the present application (which is a continuation of the parent case # 14/700818), an interview was conducted on 08/18/20 with the examiner and examiner’s Supervisor. During the interview the Kapur reference was discussed and how the reference still reads on the claims. This is also true of the present application and amendments made in this case. Examiner is happy to talk to the applicants any time to help promote compact prosecution and move the case forward. Once applicants have a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapur; Ajay et al. (US 2015/0066820), further in view of Zadeh; Lotfi A. et al. (US 2014/0201126).

As per claim 1: Kapur shows:
A outcomes-based application monitoring method (0014]), comprising: 
receiving, by a server, characteristics (applicants’ originally submitted specification describes “characteristics” at least in [0019]) of a work product produced (applicants’ originally submitted specification describes “work product”  at least in [0019]) by using at least one application in a computing device (in light of the specification, the above claim limitation is shown by Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments); 
Regarding the claim limitations below:
“computing, by the server, measures of a complexity, a quality, and an expertise level for the work product responsive to the characteristics”
Applicants’ originally submitted specification only gives examples of what the measures could include see [0042], but the description does not differentiate between which example applies to which type of measure, as such, in light of the spec. and the broadest reasonably interpretation of the claims, prior art Kapur shows the limitations. As discussed below:
computing, by the server, measures of a complexity (Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis), a quality (Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]), and an expertise level ([0050]: skill level involved in making the work product, [0137]: color correction skill) for the work product responsive to the characteristics (Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments); 
Regarding the claim limitation below:
Improving a recommendation quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period and a usage threshold level of the work product by key users 
Kapur shows “Improving a recommendation quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period” at least in [0047]: qualities of the work product reads on "characteristics" in the claim. [0017]: quality score....based on defined features reads on "characteristics" in the claim. [0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim. Further, in [0048]: Kapur shows machine learning and feature extraction techniques to automatically grade coursework submitted. In [0083]: Kapur shows Using such computational-defined features, a classifier (or classifiers) may be trained using scored/graded reference signal exemplars to identify course work submissions that exhibit good, mediocre, and bad panning.  As before, scoring quantization as good, mediocre, and bad is merely illustrative. Similarly, in [0089], the system is able to score/ grade compressions. In [0095]: Kapur shows scoring/grading “compositional effort”, “to evaluate compositional effort, we extract features, use them (plus clustering of windows) to segment the submitted audio into sections.  Decision tree logic can determine whether the number, and indeed structure, of sections meets objectives specified in the grading rubric.  In some cases, we can also compare sections pairwise using computationally-defined features to determine structure (e.g., verse, chorus, verse, chorus, bridge, chorus), and scoring or grading can be assigned based on such determined structure.” 
However, Kapur does not show “a usage threshold level of the work product by key users”. Zadeh shows the “a usage threshold level of the work product by key users” at least in [1373]: shows tracking usage habits or patterns, [1815]: shows tracking which applications are used, [2566]: shows tracking and analyzing customer usage of application, habits and behavior pattern tracking. [2998]-[2999]: shows tracking of sharing of content, [2398]: shows tracking user behavior patterns based on clicks, number, frequency, how long, purchases, dollar amount, traffic, comments, tags, "favorite", LIKE flag, email to others, recommend to others, forward to others, text to others, or how often.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.
	Regarding the claim limitation below:
determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving a performance of the application by adjusting application characteristics, responsive to the measures and the identifying an importance
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows “improving a performance of the application” at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on improving performance of the application). However, Kapur does not show “determining whether to cause” because Kapur does not show social network analysis.  
Zadeh shows “determining whether to cause” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics). Moreover, the Zadeh reference is concerned with big data analytics, which includes analyzing social media platforms. The Zadeh specification covers - new algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning/recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object), Big Data analytics, machine learning, training schemes, crowd-sourcing (experts), feature space, clustering, classification, SVM, similarity measures… …….video search and analysis (e.g. tracking), image annotation, geometrical abstraction, image correction……. data mining, event prediction, financial forecasting, economics, risk assessment, e-mail management, database management, indexing and join operation, memory management, data compression, event-centric social network, Image Ad Network (see Zadeh Abstract).
Further, Zadeh shows social network analytics [0180], [1370] In one embodiment, social network sites provide feedback of the users and connectivity between users as an indication of the trend or pattern of society, groups, or individuals, with respect to different subjects, such as taste in music, marketing directions, or political opinions.  Thus, they are good databases for data mining, [1626] the search engine can accumulate data from FACEBOOK or YOUTUBE or social sites or government sites or others on idle times, and store them for future searches in the databases, with classes and sub-classes, for faster retrieval, when needed.  That also helps to find or distinguish people with the same exact name, build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors. [2125] the analysis of the above data e.g. can be used for predicting 
customer behavior, finding correlations among sources, forecasting sales, catching fraud, finding computer security risks, processing sensor data, social network analysis, feedback analysis, emotion analysis, web click streams analysis, or the like.
	Further, regarding the claim limitation “selectively perform” applicants’ specification discusses this limitation in [0041]-[0042]: “here among other things the selective action performance determination device 450 performs actions according to the application that is being used. The actions are performed to enhance the usage and performance of the applications….. Examples of such actions include and/or otherwise involve one or more of the following: a security compliance checker 451; a text analyzer 452; a machine learning important determination device 453; and a machine learning recommendation device 454.” In light of the specification, Zadeh shows “selectively perform” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
In the present application, the “determining whether to cause” the performance of any action is based on social media analytics see applicants’ originally submitted specification – [0020]-[0021], which recites:
“Offerings/suggestions can be based on, for example, the usage of applications by other users in a social network [0021] Exemplary "application use outcomes ("outcomes" in short) can include, but are not limited to, any of the following: publishing a work product of the application (including, but not limited to, e.g., document, image, sound file, and so forth), where publishing a work product of the application includes publishing to a website such as a media disseminating/access website including, but not limited to YouTube®, and so forth); emailing a work product of the application; printing a work product of the application; involving peripherals to convey or generate a work product; detecting a sharing with another user or multiple users (e.g., two or more users working on a document, and so forth); detecting a sharing of a work product between different devices (including, but not limited to, e.g., a PC, a laptop, a smart phone, a personal digital assistant, a tablet, a cloud storage device, a smart watch, and so forth); and a comparative outcome evaluation from any of the above (including, but not limited to, e.g., differentiating between publishing venues, or the title of the email recipient, and so forth).”
 	Since, in the present application success of a work product is determined through the sharing of viewing of the work product on social media sites like Youtube, the claim limitation above is shown by Kapur in view of Zadeh
Reference Zadeh and Reference Kapur are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis using machine learning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective; and 
Regarding the claim limitation below:
selectively performing, using a selective action performance device, particular actions of the one or more actions responsive to an affirmative result by said determining step (Kapur shows at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient).


As per claim 2: 
Regarding the claim limitation below:
“wherein the measures are determined using a social network.”
Kapur shows “measures” in the claim above at least - in performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis. Kapur does not show “social network” in the claim above. 
Zadeh shows “social network” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 3: 
Regarding the claim limitation below:
“wherein the measures are determining using at least one of a degree centrality, a betweenness centrality, a closeness centrality, an Eigenvalue, a hub, and an authority of nodes that are associated with the measures, from among a plurality of nodes in the social network.”
Kapur does not show “social network” as such Kapur does not show the above limitations. 
Zadeh shows “social network” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics).
Zadeh also shows “an Eigenvalue” at least in ([0106], [0361]-[0362], [1899]-[1903]: shows Eigenface and [0394], [2370]-[2381]: shows Eigenvectors).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 4: 
Regarding the claim limitation below:
“further comprising calculating a success of the work product, and wherein said determining step determines whether to selectively perform the action further responsive the success of the work product.”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on “selectively perform the action further responsive of the work product”). Kapur also shows evaluation of a submission [0026], [0045]-[0047] and grading scale for the submission [0026], [0045]-[0047]. This reads on “calculating a success” in the claim. 
However, applicants specification uses social media outcome analysis to determine success, but Kapur does not show social network analysis, as such Kapur does not show “success” in light of [0040]-[0042], [0048] of the specification.
Zadeh shows “success” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 5: 
Regarding the claim limitation below:
“further comprising calculating, using a social network, a success of a similar work product, and wherein said determining step determines whether to selectively perform the action further responsive the success of the similar work product.”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on “selectively perform the action further responsive of the work product”). Kapur also shows evaluation of a submission [0026], [0045]-[0047] and grading scale for the submission [0026], [0045]-[0047]. This reads on “calculating a success” in the claim. 
However, applicants specification uses social media outcome analysis to determine success, but Kapur does not show social network analysis, as such Kapur does not show “success” in light of [0040]-[0042], [0048] of the specification.
Zadeh shows “success” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 6: 
Regarding the claim limitation below:
“wherein the measures are determined based on at least one of receiving money for the work product, receiving a non-pecuniary benefit for the work product, publishing the work product, emailing the work product, printing the work product, using a peripheral device to at least one of convey or generate the work product, sharing the work product with one or more other users, and sharing the work product between different devices.”
Kapur does not explicitly show the above limitations. Zadeh shows emailing the work product or buying the work product in [1374]. In [1377]-[1378]: shows email and sharing of the work product and displaying or forwarding to others of the work product. [1380]-[1382]: shows emailing, displaying and printing out. [1862]: shows printout and display, [1897]-[1898]: shows displaying and printing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 7: 
Regarding the claim limitations below:
“wherein the one or more actions comprises at least one of: 
offering at least one of an alternate application and a complementary application based on application usage by users in a social network; 
creating a report regarding at least one of the application usage and available application licenses; 
changing application characteristics; 
offering an application license optimized for a user of the computing device; 
offering a rental mechanism for at least one of, the at least one application, an alternate application, and a complimentary application; and 
offering at least one application optimized for the user of the computing device.”
Kapur shows how advertising can provide a revenue stream [0005] and [0047]-[0054]: shows alternate applications for submitting coursework, this reads on “offering at least one of an alternate application and a complementary application based on application usage by users in a social network”
Further, Zadeh shows progress reports in [2148], [2484]-[2485], which reads on “creating a report regarding at least one of the application usage and available application licenses”, [2947]: shows platform license which reads on “offering an application license optimized for a user of the computing device”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 8: 
Regarding the claim limitation below:
“wherein the action is selected based upon at least one of a degree centrality, a betweenness centrality, a closeness centrality, an Eigenvalue, a hub, and an authority of nodes that are associated with the action, from among a plurality of nodes in the social network.”
Kapur does not show “social network” as such Kapur does not show the above limitations. 
Zadeh shows “social network” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics).
Zadeh also shows “an Eigenvalue” at least in ([0106], [0361]-[0362], [1899]-[1903]: shows Eigenface and [0394], [2370]-[2381]: shows Eigenvectors).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 9: Kapur shows:
wherein said computing step comprises tracking, by the server, other applications being at least one of executed at a same time and used to create the work product ([0049]: shows content creation infrastructure, SaaS form or cloud based form and audiovisual content creation, design and manipulation systems). 

As per claim 10: 
Regarding the claim limitation below:
“wherein said computing step comprises tracking, by a server, a length of time the at least one application is used, a frequency of use of the at least one application, user input patterns used for the at least one application, and content sharing between the at least one application and at least one other application within a given time period.”
Kapur does not show usage tracking, as such Kapur does not show the above limitation. Zadeh shows the above limitation at least in [1373]: shows tracking usage habits or patterns, [1815]: shows tracking which applications are used, [2566]: shows tracking and analyzing customer usage of application, habits and behavior pattern tracking. [2998]-[2999]: shows tracking of sharing of content, [2398]: shows tracking user behavior patterns based on clicks, number, frequency, how long, purchases, dollar amount, traffic, comments, tags, "favorite", LIKE flag, email to others, recommend to others, forward to others, text to others, or how often.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 11: 
Regarding the claim limitations below:
“wherein the server includes or uses, for determining whether to selectively perform the action, at least one of: 
a set of security compliance rules against which application license attributes of the at least one application are checked; 
a text analysis technique to automatically identify work product from personal documents; 
a machine learning technique to recommend an alternative application or a rental mechanism when the at least one application is hosted in a cloud.”
Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis, Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055], which reads on “a text analysis technique to automatically identify work product from personal document”

As per claim 14: 
Regarding the claim limitation below:
“wherein the action comprises offering an upgraded license corresponding to a higher expertise level when the expertise level is above a threshold expertise level” 
Kapur shows in [0050]: shows assessing skill level based on work product and grading the work product based on merit.
However, Kapur does not show determining skill level above a threshold, as such Kapur does not show the above limitation. Zadeh shows the above limitation at least in [0755], [0767], [2162]-[2169], [2181], [2254], [2305].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.


As per claim 15: 
Regarding the claim limitation below:
“wherein the expertise level is computed responsive to an amount of money made from disseminating the work product or from a non- pecuniary basis relating to disseminating the work product.”
Kapur does not explicitly show the above limitations. Zadeh shows emailing the work product or buying the work product in [1374]. In [1377]-[1378]: shows email and sharing of the work product and displaying or forwarding to others of the work product. [1380]-[1382]: shows emailing, displaying and printing out. [1862]: shows printout and display, [1897]-[1898]: shows displaying and printing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 16: 
Regarding the claim limitation below:
“wherein the expertise level is computed based on a success of the work product, and wherein the action comprises deferring a payment of an outstanding amount due by a user of the computing device until the success is above a threshold success level.”
Kapur does not explicitly show the above limitations. 
Zadeh shows emailing the work product or buying the work product in [1374]. In [1377]-[1378]: shows email and sharing of the work product and displaying or forwarding to others of the work product. [1380] - [1382]: shows emailing, displaying and printing out. [1862]: shows printout and display, [1897]-[1898]: shows displaying and printing. Further, Zadeh shows tracking delay in user user’s reaction to a work product in [2706] and [3003]: shows deferring on ad networks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 17: 
Regarding the claim limitation below:
“further comprising monitoring characteristics of the work product and transmitting measures of success of an application use outcome to an outcome server, the outcome server monitoring work product characteristic signals, application use outcomes, and successful application use outcomes.”
Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments. Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis. 
Zadeh shows at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics). Moreover, the Zadeh reference is concerned with big data analytics, which includes analyzing social media platforms. The Zadeh specification covers - new algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning/recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object), Big Data analytics, machine learning, training schemes, crowd-sourcing (experts), feature space, clustering, classification, SVM, similarity measures… …….video search and analysis (e.g. tracking), image annotation, geometrical abstraction, image correction……. data mining, event prediction, financial forecasting, economics, risk assessment, e-mail management, database management, indexing and join operation, memory management, data compression, event-centric social network, Image Ad Network (see Zadeh Abstract).
Further, Zadeh shows [2595]: transmitting, [2729]: transmitted, [2957], [2960]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 18: Kapur shows:
Regarding the claim limitation below:
“wherein the selective action performance device selectively performs the particular actions responsive to work product characteristic signals, application use outcomes, and successful application use outcomes.”
(Kapur shows at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient).

As per claim 19: 
Regarding the claim limitation below:
“where the selective action performance determination device further comprises a security compliance checker, a text analyzer, a machine learning determination device, and a machine learning recommendation device.”
Kapur shows “a machine learning determination device” ([0107]: we computationally determine, Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Further, Kapur shows “a machine learning recommendation device” ([0025], claim 19). Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Zadeh shows “a security compliance checker” ([0091], [0180]-[0181], [0788], [1385]. Zadeh shows “text analyzer” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 20: 
Regarding the claim limitation below:
“wherein: 
the security compliance checker includes a set of security compliance rules against which application license attributes of the at least one application are checked; 
the text analyzer automatically identifies work product from personal documents using a text analysis technique; 
the machine learning determination device determines a relative importance of the work product to improve a recommendation quality; and 
the machine learning recommendation device recommends an alternative application or rental mechanism when the at least one application is hosted in a cloud environment.”
Kapur shows “the machine learning determination device determines a relative importance of the work product to improve a recommendation quality” ([0107]: we computationally determine, Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Further, Kapur shows “the machine learning recommendation device recommends an alternative application or rental mechanism when the at least one application is hosted in a cloud environment” ([0025], claim 19). Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Zadeh shows “the security compliance checker includes a set of security compliance rules against which application license attributes of the at least one application are checked” ([0091], [0180]-[0181], [0788], [1385]. Zadeh shows “the text analyzer automatically identifies work product from personal documents using a text analysis technique” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapur; Ajay et al. (US 2015/0066820), further in view of Zadeh; Lotfi A. et al. (US 2014/0201126) and Hall; Sharon L. (US 2014/0120511)
Regarding claims 12 and 13, neither Kapur nor Zadeh shows “registering the work product”.

As per claim 12: 
Regarding the claim limitation below:
“further comprising registering the work product with the server to trigger monitoring of the work product by the server, wherein the work product is monitored to compute the measures.”
Kapur does not show usage tracking, as such Kapur does not show the above limitation. 
Zadeh shows the “trigger monitoring of the work product by the server” at least in [1373]: shows tracking usage habits or patterns, [1815]: shows tracking which applications are used, [2566]: shows tracking and analyzing customer usage of application, habits and behavior pattern tracking. [2998]-[2999]: shows tracking of sharing of content, [2398]: shows tracking user behavior patterns based on clicks, number, frequency, how long, purchases, dollar amount, traffic, comments, tags, "favorite", LIKE flag, email to others, recommend to others, forward to others, text to others, or how often.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.
Neither Kapur nor Zadeh shows “registering the work product”. However, Hall shows “registering the work product” (at least in [0116], [0135]). 
Reference Hall and Reference Kapur are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis using machine learning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hall in the system of Kapur, in order to provide a system for safe and transparent digital communication and collaboration in an open network environment that allows for connection from a multitude of social media and digital communications technologies as well as the ability to share user driven content from any Internet source as taught by Reference Hall (see at least in [0104]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 13: 
Regarding the claim limitations below:
“wherein the work product is registered using a unique identifier, and wherein the work product is monitored using the unique identifier.”
Kapur does not show usage tracking, as such Kapur does not show the above limitation. 
Zadeh shows the “trigger monitoring of the work product by the server” at least in [1373]: shows tracking usage habits or patterns, [1815]: shows tracking which applications are used, [2566]: shows tracking and analyzing customer usage of application, habits and behavior pattern tracking. [2998]-[2999]: shows tracking of sharing of content, [2398]: shows tracking user behavior patterns based on clicks, number, frequency, how long, purchases, dollar amount, traffic, comments, tags, "favorite", LIKE flag, email to others, recommend to others, forward to others, text to others, or how often. Zadeh also shows unique identifier at least in [1303], [1386], [1565], [2062]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.
Neither Kapur nor Zadeh shows “registering the work product”. However, Hall shows “registering the work product” (at least in [0116], [0135]). 
Reference Hall and Reference Kapur are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis using machine learning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hall in the system of Kapur, in order to provide a system for safe and transparent digital communication and collaboration in an open network environment that allows for connection from a multitude of social media and digital communications technologies as well as the ability to share user driven content from any Internet source as taught by Reference Hall (see at least in [0104]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.


Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 8-16 of applicants remarks that the "determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving a performance of the application by adjusting application characteristics, responsive to the measures", further applicants argue that Zadeh does not particularly show “selectively perform” in the claim (see applicants’ remarks for more details).
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitations:
“determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving a performance of the application by adjusting application characteristics, responsive to the measures”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows “improving a performance of the application” at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on improving performance of the application). However, Kapur does not show “determining whether to cause” because Kapur does not show social network analysis.  
Zadeh shows “determining whether to cause” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics). Moreover, the Zadeh reference is concerned with big data analytics, which includes analyzing social media platforms. The Zadeh specification covers - new algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning/recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object), Big Data analytics, machine learning, training schemes, crowd-sourcing (experts), feature space, clustering, classification, SVM, similarity measures… …….video search and analysis (e.g. tracking), image annotation, geometrical abstraction, image correction……. data mining, event prediction, financial forecasting, economics, risk assessment, e-mail management, database management, indexing and join operation, memory management, data compression, event-centric social network, Image Ad Network (see Zadeh Abstract).
Further, Zadeh shows social network analytics [0180], [1370] In one embodiment, social network sites provide feedback of the users and connectivity between users as an indication of the trend or pattern of society, groups, or individuals, with respect to different subjects, such as taste in music, marketing directions, or political opinions.  Thus, they are good databases for data mining, [1626] the search engine can accumulate data from FACEBOOK or YOUTUBE or social sites or government sites or others on idle times, and store them for future searches in the databases, with classes and sub-classes, for faster retrieval, when needed.  That also helps to find or distinguish people with the same exact name, build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors. [2125] the analysis of the above data e.g. can be used for predicting 
customer behavior, finding correlations among sources, forecasting sales, catching fraud, finding computer security risks, processing sensor data, social network analysis, feedback analysis, emotion analysis, web click streams analysis, or the like.
	Further, regarding the claim limitation “selectively perform” applicants’ specification discusses this limitation in [0041]-[0042]: “here among other things the selective action performance determination device 450 performs actions according to the application that is being used. The actions are performed to enhance the usage and performance of the applications….. Examples of such actions include and/or otherwise involve one or more of the following: a security compliance checker 451; a text analyzer 452; a machine learning important determination device 453; and a machine learning recommendation device 454.” In light of the specification, Zadeh shows “selectively perform” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
In the present application, the “determining whether to cause” the performance of any action is based on social media analytics see applicants’ originally submitted specification – [0020]-[0021], which recites:
“Offerings/suggestions can be based on, for example, the usage of applications by other users in a social network [0021] Exemplary "application use outcomes ("outcomes" in short) can include, but are not limited to, any of the following: publishing a work product of the application (including, but not limited to, e.g., document, image, sound file, and so forth), where publishing a work product of the application includes publishing to a website such as a media disseminating/access website including, but not limited to YouTube®, and so forth); emailing a work product of the application; printing a work product of the application; involving peripherals to convey or generate a work product; detecting a sharing with another user or multiple users (e.g., two or more users working on a document, and so forth); detecting a sharing of a work product between different devices (including, but not limited to, e.g., a PC, a laptop, a smart phone, a personal digital assistant, a tablet, a cloud storage device, a smart watch, and so forth); and a comparative outcome evaluation from any of the above (including, but not limited to, e.g., differentiating between publishing venues, or the title of the email recipient, and so forth).”
 	Since, in the present application success of a work product is determined through the sharing of viewing of the work product on social media sites like Youtube, the claim limitation above is shown by Kapur in view of Zadeh
Reference Zadeh and Reference Kapur are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis using machine learning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.
Applicant’s Argument #2
Applicants argue on page(s) 15-17 of applicants’ remarks that the prior art does not show the amended claim limitations “Improving a recommendation quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period and a usage threshold level of the work product by key users” (See applicants’ remarks for more details).
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitation below:
Improving a recommendation quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period and a usage threshold level of the work product by key users 
Kapur shows “Improving a recommendation quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period” at least in [0047]: qualities of the work product reads on "characteristics" in the claim. [0017]: quality score....based on defined features reads on "characteristics" in the claim. [0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim. Further, in [0048]: Kapur shows machine learning and feature extraction techniques to automatically grade coursework submitted. In [0083]: Kapur shows Using such computational-defined features, a classifier (or classifiers) may be trained using scored/graded reference signal exemplars to identify course work submissions that exhibit good, mediocre, and bad panning.  As before, scoring quantization as good, mediocre, and bad is merely illustrative. Similarly, in [0089], the system is able to score/ grade compressions. In [0095]: Kapur shows scoring/grading “compositional effort”, “to evaluate compositional effort, we extract features, use them (plus clustering of windows) to segment the submitted audio into sections.  Decision tree logic can determine whether the number, and indeed structure, of sections meets objectives specified in the grading rubric.  In some cases, we can also compare sections pairwise using computationally-defined features to determine structure (e.g., verse, chorus, verse, chorus, bridge, chorus), and scoring or grading can be assigned based on such determined structure.” 
However, Kapur does not show “a usage threshold level of the work product by key users”. Zadeh shows the “a usage threshold level of the work product by key users” at least in [1373]: shows tracking usage habits or patterns, [1815]: shows tracking which applications are used, [2566]: shows tracking and analyzing customer usage of application, habits and behavior pattern tracking. [2998]-[2999]: shows tracking of sharing of content, [2398]: shows tracking user behavior patterns based on clicks, number, frequency, how long, purchases, dollar amount, traffic, comments, tags, "favorite", LIKE flag, email to others, recommend to others, forward to others, text to others, or how often.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.


Applicant’s Argument #3
Applicants argue on page(s) 17-18 of applicants’ remarks that “Claims 2-16 depend directly or indirectly from independent claim 1 and, thus, include all the elements of claim 1. Accordingly, claims 2-16 and 17-20 are patentably distinct and non-obvious over the cited references due to their respective dependencies from claim 1.” (See applicants’ remarks for more details).
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants’ arguments regarding dependent claims are unpersuasive for the same reasons applicants arguments for independent claim 1 are unpersuasive as addressed in response to argument #1.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 9,078,274) Guo; Xin. The invention discloses a determination device and method for network resource usage, this reads on the newly amended claim limitation “improving a recommendation quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period and a usage threshold level of the work product by key users.”
(US 20140280625) Byrd Vallieres de St. Real; Sarah Burzina Anne et al. Systems and methods that integrate social media applications having social media communities of like-minded users with other applications, such as enterprise applications, are described herein. A user may join one or more of the social media communities based on a variety of factors, including applications the user uses or plans to use, user type (e.g., end-user, administrator, etc.), the user's level of expertise, and/or the type of activities that the user plans to perform in one or more applications. A user's actions within or using one or more applications may be monitored. In response to detecting performance of a monitored action, a description of the user's action may be published to other users in the social media community, the user may be paired with one or more social media communities, and/or recommendations for resources related to the detected action may be provided to the user. Recommendations may also be provided based on posts made by the user in the social media community.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624